Appeal from a judgment of the County Court of Cortland County, rendered April 25, 1975, convicting defendant, upon her plea of guilty, of the crime of grand larceny in the third degree and sentencing her to an indeterminate term of imprisonment of up to four years. Defendant contends that her sentence was excessive. The sentencing court had before it a presentence investigation report and was aware of defendant’s prior involvement with bad check charges which had resulted in two prior misdemeanor convictions. The sentence imposed was within the permissible limits under section 70.00 of the Penal Law and we find no abuse of discretion. Defendant also contends that a resentencing procedure should be had in view of allegedly prejudicial remarks by the Assistant District Attorney at the time of sentencing. We find this contention to be without merit. Judgment affirmed. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.